DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/20 are considered by the examiner.
Drawings
The Drawings submitted on 5/5/2020 has been accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden et al. (The influence of support and particle size on the platinum catalysed oxygen reduction reaction)

Regarding claims 16-18, the Hayden reference discloses the catalyst support to be a carbonaceous nanoparticle support and the catalyst includes a platinum group metal.  

Claim(s) 1, 7-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al. (A comprehensive review of Pt electrocatalysts for the oxygen reduction reaction: Nanostructure, activity, mechanism and carbon support in PEM fuel cells).
Regarding claim 1, the Sui et al. reference discloses a supported catalyst comprising: a catalyst support and deposits of a catalyst covering the catalyst support, wherein the deposits have an average thickness of 2 nm or less, and the deposits are spaced apart from one another (4.1).  
	Regarding claims 7-9, the Sui et al. reference disclose the particle is a diameter and therefore, the lateral size is 2nm (4.1).
	Regarding claims 13-15, the Sui et al. reference discloses the standard deviation is calculated to be 10% (4.1).
Regarding claims 16-18, the Sui reference discloses the catalyst support to be a carbonaceous nanoparticle support and the catalyst includes a platinum group metal.  
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US Patent 7,833,904).
Regarding claims 1-3, the Tang et al. reference discloses a supported catalyst (Pt, 5.2 Electrodes) comprising a catalyst support (substrate) and deposits of a catalyst covering the catalyst support, wherein the deposits have an average thickness of 1 nm or less (7:10-18), and the deposits are spaced apart from one another (nanogaps).  
	Regarding claim 4-6, the Tang et al. reference discloses the nanogap (an average edge to edge distance between nearest neighboring deposits) to be 3nm (Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al. (A comprehensive review of Pt electrocatalysts for the oxygen reduction reaction: Nanostructure, activity, mechanism and carbon support in PEM fuel cells) in view of Liang et al. (Ultrathin Te Nanowires: An Excellent Platform for Controlled Synthesis of Ultrathin Platinum and Palladium Nanowires/Nanotubes with Very High Aspect Ratio).
Regarding claims 10-12, the Sui reference discloses the claimed invention above and further incorporated herein. THE Sui reference also discloses the platinum catalyst is used for fuel cells and have a thickness of about 2nm, the Hayden reference is silent in disclosing an average aspect ratio, in terms of a ratio of a lateral size to a thickness, of the deposits is 2 or greater. However, the Liang et al. reference discloses platinum approximately have 2nm with high aspect ratio of greater than 2, also for catalyst for a fuel cell. It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to provide a fuel cell catalyst of 2nm thickness with a high aspect ratio of greater than 2 disclosed by the Liang reference for the fuel cell electrode catalyst disclosed by the Sui reference. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
 
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden et al. (The influence of support and particle size on the platinum catalysed oxygen reduction reaction) in view of  Colquhoun et al. (US 2010/0047658).
 Claim 19 and 20, the Hayden et al. reference discloses the catalyst to be used in a PEM. The Hayden et al. reference is silent in disclosing that cathode to comprise the platinum supported carbon catalyst, however, the  Colquhoun et al. reference discloses PEM is known to comprise a polymer ion conductive membrane sandwiched in between a cathode electrocatalyst layer and an anode electrocatalyst layer. The Colquhoun et al. reference also teaches a generic teaching of a cathode comprising catalyst with platinum supported on carbon ([0027]). Therefore, it would have been obvious to provide the platinum supported on carbon catalyst as disclosed by the Hayden et al. reference for general teaching of the cathode comprising platinum on carbon support taught by the Colquhoun et al. reference for known PEM. A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725